Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the marker component being configured to releasably engage the cord to define a first orientation for a first cord portion and a second orientation for a second portion of the cord as stated in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
  The status of the parent application cited in paragraph [0001] needs to be updated to its current status.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-12, 14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al (8,966,774).
The device as claimed is disclosed by Choi et al  with a line establishing apparatus 1, comprising: a reel 10 securable 53 to a surface and comprising: a housing 10, a spool 40 arranged within the housing, a biasing element 42 configured to bias the spool relative to the housing, and a cord 43 connected to the spool and extending out of the housing; and a marker 63 ( the second 1 in figure 7) component operably coupled 61 to the cord outside of the housing and securable 53 to the surface, wherein the marker component defines an orientation and length of the cord positioned relative to the surface (figure 7).
With respect to claim 2 Choi et al also discloses the marker component is operably coupled to a terminal end 61 of the cord and secures the terminal end of the cord relative to the surface (figure 7).
With respect to claim 3 Choi et al also discloses the cord further comprises an attachment end 61 positioned at the terminal end of the cord, wherein the attachment end is coupled 63 to the marker component (figure 7).
With respect to claim 4 Choi et al also discloses a coupling configured to define a connection between the attachment end of the reel and a secondary attachment end, the secondary attachment end defining a distal end of secondary cord of a secondary line establishing apparatus.
With respect to claim 5 Choi et al also discloses the marker component comprises an attachment mechanism 53 configured to restrain movement of the marker component relative to the surface.
With respect to claim 8 Choi et al also discloses the marker component is configured to releasably engage the cord 61,63 and maintain the cord at a substantially parallel elevation relative to the surface (since both the exit of the cord from the housing and the attachment point to the next housing is at the same elevation the cord will be parallel to the surface).
With respect to claim 9 Choi et al also discloses a line establishing apparatus 1, comprising: a reel 1 comprising: a housing 10, a spool 41 arranged within the housing,
a cord 43 having a first end connected to the spool, a run wound about the spool, and a second end outside the housing 61, wherein the spool is configured to rotate within the housing and correspondingly retract and extend the run from the housing, and a biasing element 42 configured to exert a biasing force on the spool to rotatably bias the spool in a direction that retracts the run into the housing, and a coupling 61 operably coupled to the second end of the cord and selectively attachable 53 at various positions to a surface, wherein the coupling is configured to define a position of the second end relative to the surface.
With respect to claim 10 Choi et al also discloses an attachment end 61 coupled to the second end of the cord and the coupling.
With respect to claim 11 Choi et al also discloses the reel and the coupling are configured for mounting to a vertically oriented surface (clearly the devices of Choi et al can be mounted to a vertical surface which would in turn make the cord parallel to the vertical surface), such that the cord extends parallel relative to the vertically oriented surface.
With respect to claim 12 Choi et al also discloses the cord is spaced apart from the vertically oriented surface (see figure 2).
With respect to claim 14 Choi et al also discloses the coupling is selectively coupleable to a secondary attachment end, the secondary attachment end defining a distal end of a secondary cord of a secondary line establishing apparatus, and a tertiary attachment end, the tertiary attachment end defining a distal end of tertiary cord of a tertiary line establishing apparatus.
With respect to claim 16 Choi et al also discloses a line establishing apparatus 1, comprising: a reel 1 comprising: a housing 10, an attachment mechanism 53 configured to removably couple the reel to a first surface portion, a spool 41 arranged within the housing, and a cord 43 connected to the spool and extendable out of the housing with the rotation of the spool, and a positioning element (another reel 1 see figure 7) operably coupled to a distal end 61 of the cord opposite the spool, wherein the positioning element is configured to restrain movement of the distal end of the cord relative to a second surface portion.
With respect to claim 17 Choi et al also discloses the positioning element 53 comprises a magnet, a compressive fit connection feature, a pin and slot connection feature, or a pin and hole connection feature (53 is a pin and hole connection).
With respect to claim 18 Choi et al also discloses movement of the positioning element relative to the second surface portion changes an exposed length of the cord outside of the housing.
With respect to claim 19 Choi et al also discloses a biasing element 42 configured to bias the spool, and wind cord into the housing absent a restraint of the distal end by the positioning element.
With respect to claim 20 Choi et al also discloses a torsion spring 42 having a first end and a second end, first end being fixed relative to the housing and the second end being fixed relative to the spool, thereby biasing the spool relative to the housing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (8,966,774) in view of Burch (3.100.937).
The device as claimed is disclosed by Choi et al as stated in the rejection recited above for claims 1-5, 8-12, 14, and 16-20, but lack the various connection means including a magnet.
Burch teaches using magnets 22, 32, 40 to connect various elements.
With respect to claim 6 it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the attachment mechanism of Choi et al comprise a magnet as taught by Burch as an alternative attaching means.
With respect to claim 13 it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make one or both of the coupling or the second end of Choi et al comprise a magnet configured to interact with another magnet associated with the vertically oriented surface as taught by Burch as an alternative attaching means.
With respect to claim 15 it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the coupling configured to float relative to the surface, and further comprising a marker component that engages the coupling and restrains movement of the coupling relative to the surface in Choi et al as taught by Burch as an alternative attaching means.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855